EDWARD N. SCRUGGS, Retired Circuit Judge.
The record filed in this court is so incomplete as to be virtually nonexistent. In no legal sense could any of the appellant’s papers herein filed be deemed to be a brief, for they are unintelligible, state no issue which is founded upon any trial record or transcript, cite no authority and do not remotely comply with any of the rules of procedure which govern appeals in this court. Therefore, the judgment herein is affirmed. Bland v. Hunter, 418 So.2d 884 (Ala.1982); Welch v. Turner, 411 So.2d 143 (Ala.Civ.App.1982); Davis v. Hartford Accident & Indemnity Co., 335 So.2d 688 (Ala.Civ.App.), cert. denied, 335 So.2d 691 (Ala.1976).
The foregoing opinion was prepared by Retired Circuit Judge 'EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and *1288this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.